 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   DARNEY RAY WHITE,                                    Case No. 1:18 -cv-01314-DAD-SAB

10                  Plaintiff,                            FINDINGS AND RECOMMENDATIONS
                                                          RECOMMENDING DISMISSING FIRST
11          v.                                            AMENDED COMPLAINT WITHOUT
                                                          LEAVE TO AMEND FOR FAILURE TO
12   TURNER SECURITY SYSTEMS, et al.,                     STATE A CLAIM

13                  Defendants.                           (ECF No. 5)

14                                                        OBJECTIONS DUE WITHIN THIRTY
                                                          DAYS
15

16          Darney Ray White (“Plaintiff”) filed this civil rights action pursuant to 42 U.S.C. § 1983.

17 On October 1, 2018, Plaintiff was granted leave to file an amended complaint after the complaint

18 was screened and found not to state a cognizable claim. Currently before the Court is Plaintiff’s

19 first amended complaint, filed October 9, 2018.
20                                                   I.

21                                  SCREENING REQUIREMENT

22          Notwithstanding any filing fee, the court shall dismiss a case if at any time the Court

23 determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on which

24 relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

25 such relief.” 28 U.S.C. § 1915(e)(2); see Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000)

26 (section 1915(e) applies to all in forma pauperis complaints, not just those filed by prisoners);
27 Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (dismissal required of in forma pauperis

28 proceedings which seek monetary relief from immune defendants); Cato v. United States, 70


                                                     1
 1 F.3d 1103, 1106 (9th Cir. 1995) (district court has discretion to dismiss in forma pauperis

 2 complaint under 28 U.S.C. § 1915(e)); Barren v. Harrington, 152 F.3d 1193 (9th Cir. 1998)

 3 (affirming sua sponte dismissal for failure to state a claim). The Court exercises its discretion to

 4 screen the plaintiff’s complaint in this action to determine if it “(i) is frivolous or malicious; (ii)

 5 fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

 6 defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2).

 7              In determining whether a complaint fails to state a claim, the Court uses the same

 8 pleading standard used under Federal Rule of Civil Procedure 8(a). A complaint must contain “a

 9 short and plain statement of the claim showing that the pleader is entitled to relief. . ..” Fed. R.

10 Civ. P. 8(a)(2). Detailed factual allegations are not required, but “[t]hreadbare recitals of the

11 elements of a cause of action, supported by mere conclusory statements, do not suffice.”

12 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

13 544, 555 (2007)).

14              In reviewing the pro se complaint, the Court is to liberally construe the pleadings and

15 accept as true all factual allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89,

16 94 (2007). Although a court must accept as true all factual allegations contained in a complaint,

17 a court need not accept a plaintiff’s legal conclusions as true. Iqbal, 556 U.S. at 678. “[A]

18 complaint [that] pleads facts that are ‘merely consistent with’ a defendant’s liability . . . ‘stops

19 short of the line between possibility and plausibility of entitlement to relief.’” Id. (quoting
20 Twombly, 550 U.S. at 557). Therefore, the complaint must contain sufficient factual content for

21 the court to draw the reasonable conclusion that the defendant is liable for the misconduct

22 alleged. Iqbal, 556 U.S. at 678.

23                                                               II.

24                                            COMPLAINT ALLEGATIONS

25              On November 1, 2017, Jeremy Mohr, a private security guard, attacked Plaintiff while

26 working as a mall security guard.1 (First Am. Compl. (“FAC”) 3, ECF No. 5.) Plaintiff
27
     1
         All references to pagination of specific documents pertain to those as indicated on the upper right corners via the
28 CM/ECF electronic court docketing system.


                                                                  2
 1 “repelled” Mr. Mohr without touching him. (Id.) Turner Security Systems is a security company

 2 licensed with the State of California. (FAC 4.) Moriah Chapa, an employee of Victoria Secret

 3 summoned Mr. Mohr to the business.           (Id.)       Plaintiff brings this action seeking monetary

 4 damages against Jeremy Mohr, Turner Security, and Victoria Secret alleging unlawful search and

 5 seizure and excessive force in violation of the Fourth Amendment.

 6                                                  III.

 7                                            DISCUSSION

 8          A.     Plaintiff Fails to Allege a Claim Under Section 1983

 9          Section 1983 provides a cause of action for the violation of a plaintiff’s constitutional or

10 other federal rights by persons acting under color of state law. Nurre v. Whitehead, 580 F.3d

11 1087, 1092 (9th Cir 2009); Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006);

12 Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). An individual acts under color of state law

13 under section 1983 where he has “exercised power ‘possessed by virtue of state law and made

14 possible only because the wrongdoer is clothed with the authority of state law.’ ” West v.

15 Atkins, 487 U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S. 299, 326 (1941)).

16 Generally, private parties are not acting under color of state law. Price v. State of Hawaii, 939

17 F.2d 702, 707–08 (9th Cir. 1991). In addressing whether a private party acts under color of law,

18 the court starts “with the presumption that private conduct does not constitute governmental

19 action.” Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 835 (9th Cir. 1999).
20          To act under color of law does not require that the defendant be an employee of the state,

21 but he must be “a willful participant in joint action with the State or its agents. Private persons,

22 jointly engaged with state officials in the challenged action, are acting see ‘under color’ of law

23 for purposes of § 1983 actions.” Dennis v. Sparks, 449 U.S. 24, 27–28 (1980). There are four

24 different factors or tests that courts use to determine if a private party is acting under color of

25 law: “(1) public function, (2) joint action, (3) governmental compulsion or coercion, and (4)

26 governmental nexus.” Sutton, 192 F.3d at 835–36. However, “purely private conduct, no matter
27 how wrongful, is not within the protective orbit of section 1983.” Ouzts v. Maryland Nat. Ins.

28 Co., 505 F.2d 547, 550 (9th Cir. 1974); see also Van Ort v. Estate of Stanewich, 92 F.3d 831,


                                                        3
 1 835 (9th Cir. 1996) (there is no right to be free from the infliction of constitutional violations by

 2 private actors).

 3          To establish liability under section 1983, a plaintiff must sufficiently plead that the

 4 defendant is engaged in state action. Brunette v. Humane Soc’y of Ventura Cty., 294 F.3d 1205,

 5 1209 (9th Cir. 2002), as amended on denial of reh’g and reh’g en banc (Aug. 23, 2002).

 6 “Whether a private party engaged in state action is a highly factual question[,]” in which the

 7 nature and extent of the relationship between the defendant and the state is crucial. Brunette, 294

 8 F.3d at 1209.

 9          1.        Mr. Mohr

10          Plaintiff alleges that Mr. Mohr is a private security guard providing mall security.

11 Plaintiff cites to Thompson v. McCoy, 425 F.Supp.407, 409 (D.S.C. 1976), to argue that

12 significant state regulation of security guards may result in a finding that the security guard is

13 acting under color of law. Plaintiff contends that Mr. Mohr is licensed with the state and his

14 company has a business relationship with the Fresno Police. Plaintiff further contends that

15 Turner Security Systems is a licensed security company and has the authority and power which

16 law enforcement has to make arrests for individuals violating criminal statutes.

17          In Thompson, the court considered a South Carolina statute that required that any

18 business maintaining security guards on their premises were required to be licensed.             425

19 F.Supp. at 409. The statute required that the employer hiring security guards register and supply
20 extensive information to the South Carolina Law Enforcement Division concerning the

21 prospective employee’s background and training. Id. Most importantly, the statute provided the

22 private security guards with the same authority and powers which sheriffs have to make arrests

23 of any individuals that violated or were charged with violating criminal statutes of the state. Id.

24 The court found that “[a]ctions taken under this system of intensive regulation, combined with

25 the statutory grant of police authority to approved applicants, reaches the necessary degree of

26 state control and cooperation to be properly characterized as action taken ‘under color of state
27 law.’ ” Id.

28          The Court finds Thompson to be distinguishable from the instant action as the statute at


                                                     4
 1 issue there provided private security guards with the same authority as law enforcement to make

 2 arrests. However, under California law a security guard does not have the same authority that is

 3 conferred upon an officer of the law. See Cal. Bus. & Prof. Code § 7583.7(a) (security guards

 4 are required to be trained on the responsibilities and ethics in citizen arrest, relationship between

 5 the security guard and a peace officer in making an arrest, the limitations on security guard

 6 power to arrest, and restrictions on search and seizure); People v. Taylor, 222 Cal.App.3d 612,

 7 617 (1990) (fact that California licenses security guards and regulates their conduct does not

 8 transform them into state actors). “The state emphasizes, in its pamphlet Powers to Arrest[,]

 9 Security Guard Training (1987 Rev.) Department of Consumer Affairs, Bureau of Collection and

10 Investigative Services, page 8, ‘A security guard is not a police officer. Guards do not have the

11 same job duties as police officers; they do not have the same training; and they do not have the

12 same powers according to law.’ A security guard arrests with the same power as any other

13 citizen.” Taylor, 222 Cal.App.3d at 625.

14          Plaintiff has failed to allege any facts to suggest that Mr. Mohr would meet the public

15 function, joint action, governmental compulsion or coercion, or governmental nexus test to be

16 considered a state actor. Plaintiff alleges that Mr. Mohr was summoned by an employee from

17 Victoria Secret and there are no allegations that any police officer was present when Mr. Mohr

18 contacted Plaintiff nor are any facts alleged that Mr. Mohr was working in concert with or at the

19 direction of law enforcement.
20          Courts find that a private security guard who works independently from local police

21 would not be a state actor. Stanley v. Goodwin, 475 F.Supp.2d 1026, 1039 (D. Haw. 2006),

22 aff’d, 262 F.App’x 786 (9th Cir. 2007); see also King v. Ashley, No. 2:14-CV-1306 KJN P, 2014

23 WL 3689582, at *2 (E.D. Cal. July 23, 2014) (generally, the actions of private security guards do

24 not constitute state action under section 1983); ); Sayeg v. City of Anaheim, No. 8:13-CV-

25 02009-SVW-AN, 2015 WL 12734785, at *7 (C.D. Cal. June 17, 2015) (private security guard

26 not state actor where no authority had been conferred upon him by the state beyond that
27 possessed by all private citizens, and he acted of his own volition when he chose to engage the

28 suspect and to assist the city’s police officers in restraining him); Rabieh v. Paragon Sys. Inc.,


                                                     5
 1 316 F.Supp.3d 1103, 1111 (N.D. Cal. 2018) (allegations that suggest that security guard has

 2 some power to detain a person on the premises, temporarily confiscated property, and placed

 3 individual in handcuffs not sufficient to allege security guard was state actor); Taylor, 222

 4 Cal.App.3d 612 at 620-24 (finding security guard is not a state actor under public purpose or

 5 joint actor tests).

 6          The first amended complaint does not include any factual allegations to demonstrate that

 7 Mr. Mohr was acting under color of law at the time that he interacted with Plaintiff. Therefore,

 8 the complaint fails to state a cognizable claim under section 1983 against Mr. Mohr.

 9          2.      Turner Security and Victoria Secret

10          Similarly, Plaintiff alleges that Turner Security is licensed with the state and therefore

11 acts under the color of state law. Plaintiff also contends that Victoria Secret is liable because

12 their employee summoned Mr. Mohr to do a police action and Mr. Mohr presented an implied

13 partnership giving the impression he had a silent agreement with Victoria Secret.

14          The Ninth Circuit has held that a private entity is only liable under section 1983 where

15 the plaintiff shows that the entity was acting under color of state law, and the same tests that

16 apply to private actors apply to the private entity. Tsao v. Desert Palace, Inc., 698 F.3d 1128,

17 1139 (9th Cir. 2012). Here, Plaintiff has failed to allege any facts to demonstrate that Turner

18 Security or Victoria Secret acted under the color of law.

19          Further, Plaintiff alleges that Turner Security is liable for the acts of its employees that

20 are carried out in the scope of employment, but there is no respondeat superior liability under

21 section 1983. Iqbal, 556 U.S. at 677. Plaintiff has failed to state cognizable claim against Turner

22 Security or Victoria Secret.

23                                                  IV.

24                           CONCLUSION AND RECOMMENDATION

25          Based on the foregoing, Plaintiff’s first amended complaint does not state a cognizable

26 claim for relief for a violation of his federal rights. Plaintiff was previously notified of the
27 applicable legal standards and the deficiencies in his pleading, and despite guidance from the

28 Court, the allegations in Plaintiff’s first amended complaint are largely identical to the original


                                                     6
 1 complaint. Based upon the allegations in Plaintiff’s original and first amended complaint, the

 2 Court is persuaded that Plaintiff is unable to allege any additional facts that would support a

 3 Fourth Amendment claim against the defendants named in this action, and further amendment

 4 would be futile. See Hartmann v. CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district court

 5 may deny leave to amend when amendment would be futile.”) Based on the nature of the

 6 deficiencies at issue, the Court finds that further leave to amend is not warranted. Lopez, 203

 7 F.3d at 1130; Noll v. Carlson, 809 F.2d 1446-1449 (9th Cir. 1987).

 8          Accordingly, IT IS HEREBY RECOMMENDED that Plaintiff’s first amended complaint

 9 be DISMISSED WITHOUT LEAVE TO AMEND and this action be CLOSED.

10          This findings and recommendations is submitted to the district judge assigned to this

11 action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within thirty (30)

12 days of service of this recommendation, Plaintiff may file written objections to this findings and

13 recommendations with the court.        Such a document should be captioned “Objections to

14 Magistrate Judge’s Findings and Recommendations.”           The district judge will review the

15 magistrate judge’s findings and recommendations pursuant to 28 U.S.C. § 636(b)(1)(C).

16 Plaintiff is advised that failure to file objections within the specified time may result in the

17 waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

18 Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
     IT IS SO ORDERED.
20

21 Dated:     October 17, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                    7
